Case 3:20-cv-05376-BHS Document 46-1 Filed 01/12/21 Page 1 of 4

IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

 

 

AT KODIAK
In the Matter of the Estate of:
BROCK RAINEY )
Person who Died (Decedent) )
Date of Birth:4/17/1972 }
} CASE NO. 3KO-20-30PR

 

 

**f eave This Page Blank for the Court to Fill Out**

LETTERS OF ADMINISTRATION BY COURT
(Court Opens Probate and Appoints a Personal Representative When There is No Will)

dow eu ; .
The appointed personal representative {1 <& ts Ant Manse AMO Gree £, uaster)

The personal representative is:
BF not supervised.

supervised, The personal representative shall not make any distribution of the estate or
exercise the following powers without prior order of the court:

 

 

 

7: 2o- 2026 Cilla.

 

 

 

 

Date Signatére-eF-Reaistracer Judicial Officer!
cyetisent § gute’

. Printed Name Pe,
1 CERTIEY THAT A COPY OF THE ABOVE WAS: # OG 3 '
QMAILED TO fy ‘oy
DEPOSITED IN DISTRIBUTIONARY Z f \ ey
CLERK'S PHFICE KODIAK «ge Les | ie
7 [0/3 We Th?
“A 7 DE Re Shee

DePtyy CLERK Niciar oe

 

Informal appointment under AS 13.16.1415 can be made by the registrar without hearing or notice.
Formal appointment under AS 13.16.145 must be made by a judge after hearing and notice.
Page 2 of 2

P-336 (7/17)(cs)} Probate Rules 7 & 8; AS 13.16.015;
ACCEPTANCE OF DUTIES AND LETTERS OF ADMINISTRATION AS 13.16.245, AS 13.16,220

 

O2°22
Case 3:20-cv-05376-BHS Document 46-1 Filed 01/12/21 Page 2 of 4

IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

 

 

AT KODIAK.
In the Matter of the Estate of:
)
BROCK RAINEY )
Person Who Died (Decedent) )
Date of Birth: 4/17/1972 _)
). CASE NO, 3KQ-20-30PR

 

 

COURT’S ORDER TO START FORMAL PROBATE
AND APPOINT A PERSONAL REPRESENTATIVE WHEN THERE IS NO WILL
(Order Adjudicating Intestacy, Determining Heirs,
and Appointing a Personal Representative in a Formal Proceeding)

A petition for adjudication of intestacy, determination of heirs, and appointment of personal
representative was filed by (name) DAMIEN RAINEY . The court held a
hearing on (date) uly 20,2020, and now makes the following findings and order.

FINDINGS

i. Interest. The requestor is a person with an interest in the estate because he or she is
a spouse, relative, beneficiary, creditor, or fiduciary representing an interested person.

2. Person Who Died (Decedent). The decedent died on (date) 12/31/2019 _at the
age of__47 __. At least five full days have passed since the death.

3. Filing Location. This is the correct court to file in because the person who died:
lived in this judicial district at the time of death.
LJ did not live in Alaska at the time of death; however, the person had property
located in this judicial district at the time of death,

4, Time. The time for probate is within the required time period because:
less than three years have passed since the person died. more than three year
have passed but late probate is allowed under AS 13.16.040 because:

 

5. Will. The person who died did not have a valid will.

6. Current Personal Representative, .
No court has appointed a personal representative of the estate,
L] Accourt appointed a personal representative, but later ended the appointment.
[] Acourt appointed (name) aS personal representative
who lives at (adaress)

 

Page 1 of 3 AS 13.16,180, AS 13.16,230, AS 13.16.140
P-331 (1/19)(cs)

COURT'S ORDER TO START FORMAL PROBATE AND APPOINT A PERSONAL REPRESENTATIVE WHEN
THERE IS NO WILL
7.

10.

11.

12.

Page 2 of 3
P-331 (1/19)(cs)}

Case 3:20-cv-05376-BHS Document 46-1 Filed 01/12/21 Page 3 of 4

Right to be Appointed as Persona! Representative. The court finds that

(name) Damian Rainey and Jill Kristine Wasson are S19 years or older and:

[] has priority for appointment as personal representative.

may be appointed as the personal representative because all persons with a higher
priority to serve as personal representative have consented to the appointment.

Heirs, The person who died is survived by the persons listed below.

Relationship to Person
Name Who Died

 

 

Damian Rainey age 25 son
Lu Lu Brooklee Wasson age 5 Daughter

 

 

 

 

 

 

 

 

 

 

fAttach extra pages if necessary.]

Additional Findings,

Pursuant to the record before the court containing testimony including the testimony of
Brock Rainey, Jill K Wasson, Dean William Gribble, and Jon Ray Lawler the court finds
pursuant to AS 13.06.035(4) that there is clear and convincing evidence that Brock

Rainey died from drowning when the fishing vessel SCANDIES ROSE sank on
December 31, 2019

 

Notice. Any notice required by the laws of Alaska has been given.

AS 13,16.180, AS 13.16.230, AS 13.16,140

COURT'S ORDER TO START FORMAL PROBATE AND APPOINT A PERSONAL REPRESENTATIVE WHEN
THERE IS NO WILL

 
Case 3:20-cv-05376-BHS Document 46-1 Filed 01/12/21 Page 4 of 4

ORDER
The court orders that:

1. The decedent's estate is admitted to formal probate.
2. BI. No bond is required. (J) A bond is required in the amount of $

She
3. The appointed personal fepresentative’ie-name) “Bimen kan ey cucf GH. Ki, Wasson
and he or she assumes the responsibilities after posting a bond, if required.

4, The court will issue Letters of Administration.

5. Other:

 

 

 

 

 

 

 

 

 

 

a 20 cox \H)/)

 

Date Si§pature of Judicial Officer

PERT CaS ff. CAL CE sco

S45

Printed Name

| CERTIFY THAT A COPY OF THE ABOVE WAS:
7 SC MAILED TO ,
I EPOSITED N ISTE i
CLERR'S OFF
‘7/20/50

f

 

Page 3 of 3 AS 13.16.180, AS 13.16.230, AS 13.16.140
P-331 (1/19)(cs)

COURT'S ORDER TO START FORMAL PROBATE AND APPOINT A PERSONAL REPRESENTATIVE WHEN
THERE IS NO WILL
